Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to claims 1-5 have been considered but are moot in view of the new ground(s) of rejection.

Independent Claim 1 has been amended to include only a portion of previously objected claim 5. Upon considering the new combination of limitations of the claim, a new reference has been found and is presented in the rejection below.

Claim Interpretation
Certain claims use the word “comprising”. The Specification/Drawings supports interpreting “comprising” as simply grouping components together, not necessarily a first component containing a second component within, inside, or embodied on.

For example, paragraph 29 of the originally filed Specification recites “The memory controller 116 may include a dedicated memory controller NoC 118.” Figure 4 further discloses memory controller 116 as a combination of memory channels circuit 126 and memory controller NoC indicated by dashed line and numeral 118.

Therefore, the limitation of Claim 1: “a memory controller comprising a router of a first Network-on-Chip (NoC)”, is interpreted as a memory controller coupled to a router, where the router is part of a network of routers found on a chip which together are considered a NoC.

Claim 5 claims “wherein the memory controller comprises the first Network-on-Chip (NoC) that comprises the router. Figure 4 discloses that the memory controller 116 does not embody a standalone or separate component/device which comprises the NoC embodied within/inside it. Therefore, Claim 5 will be interpreted as the memory controller collectively comprises circuitry for connecting/communicating between a memory and on-chip circuitry, wherein a NoC is part of that connection/communication.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solihin, U.S. PGPUB No. 2017/0046198

Per Claim 1, Solihin discloses a programmable logic device (Paragraph 65; FPGA), comprising: programmable fabric (Interconnected configuration of components of Figure 1 represents a fabric. Paragraph 27 discusses different network topologies. The programmability of an FPGA means the fabric interconnecting the components is programmable. See also Paragraphs 24, 30, and 37 which describe configurable nature of FPGA.); and a memory controller (Paragraphs 37-40, Figures 3A-3C; memory controllers 306-312) comprising a router (Paragraphs 37-40, Figures 3A-3C; routers 314-360) of a first Network-on-Chip (NoC) (Paragraph 37; “a NOC comprising routers 314-360”) configurable to couple the programmable fabric to a memory device (By definition a memory controller represents a bridging device between a component and a memory device. Paragraphs 68-73, Figure 8; system memory 806 and memory controller 818.).

Per Claim 2, Solihin discloses the programmable logic device of claim 1, wherein the router comprises a set of ports and a crossbar circuitry configurable to link ports of the set of ports (Paragraph 71, Various network components such as bridges and switches may be combined to form a unit which may also be referred to as a router. Any connection to said router, such as those disclosed in Figure 3, is considered a port.).Per Claim 3, Solihin discloses the programmable logic device of claim 2, wherein the router comprises a bypass mode that couples a first port of the set of ports to a second port of the set of ports (Paragraphs 37-40 and Figures 3A-3C disclose a plurality of different paths that a communication may take through various routers based on different frequency settings. No specific details are provided with respect to what is being “bypassed”, therefore, any given combination of routers used for a communication can be considered to bypass another router and therefore be configured in a bypass mode.).Per Claim 4, Solihin discloses the programmable logic device of claim 3, wherein the first port is configurable to exchange data with the programmable fabric and the second port is configurable to exchange data with the memory device (Figure 3A; Router 326 discloses communicating with a memory controller 306 and ultimately an undisclosed memory device via a first port, and with the fabric of components via another port(s).).

Per Claim 5, Solihin discloses the programmable logic device of claim 1, wherein the memory controller comprises the first Network-on-Chip (NoC) that comprises the router (See above claim interpretation of the “comprises” limitation. Paragraph 37, Figure 3A.


Allowable Subject Matter
Claims 10-23 are allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claim 6 is considered to distinguish over the prior art due to no combination of the prior art teaching a seconde Network-on-Chip comprising a programmable fabric router coupled to the router of the first NoC of the memory controller, when considered in combination with the existing limitations of Claim 1.

Claims 7-9 inherit the allowable subject matter of Claims 6.

Independent Claim 10 is considered to distinguish over the prior art due to no combination of the prior art teaching an FPGA coupled to a memory device using a high-bandwidth bridge, in consideration of the other FPGA limitations listed in the claim. Solihin teaches utilizing bridges but they are used to connect various network components of the processor 804, not to the memory devices 806, or as high-bandwidth bridges.

Independent Claim 19 is considered to distinguish over the prior art due to no combination of the prior art teaching the specific packet transmission and memory command generation when considered in combination with the existing NoC, PLD, and high-bandwidth bridge limitations of the claim.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889. The examiner can normally be reached on M-F: 8-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186